Citation Nr: 9917971	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
atherosclerotic peripheral vascular disease with 
claudication.

2.  Entitlement to service connection for a kidney disorder 
to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
December 1986, including service in the Republic of Vietnam.

These matters arise from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The RO denied service connection for atherosclerotic 
peripheral vascular disease with claudication in an 
unappealed November 1993 decision.  

2.  The evidence added to the record since the November 1993 
RO decision is either cumulative or redundant, or it does not 
bear directly and substantially upon the specific matter 
under consideration, and it is so insignificant as to not 
warrant consideration of the claim on the merits.  

3.  The claim of entitlement to service connection for a 
kidney disorder on a direct basis, and as the result of 
exposure to Agent Orange, is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the November 1993 rating decision 
is not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  The claim of entitlement to service connection for a 
kidney disorder, under any theory of entitlement is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, in a decision dated in November 1993, denied service 
connection for atherosclerotic peripheral vascular disease 
with claudication.  The RO found at that time that there was 
no evidence of the disorder in the service medical records or 
manifested within a year of service separation.  The veteran 
was notified of this decision but he did not file a timely 
notice of disagreement.  Hence, that decision is final.  38 
U.S.C.A. § 7105 (West 1991).  A claim which is final may be 
reopened through the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The evidence of record at the time of the August 1993 RO 
decision included service medical records and the reports of 
examinations during service all of which were normal 
regarding pertinent findings, and all of which were negative 
for any vascular abnormality.  Post service treatment records 
reflect the initial manifestation of atherosclerotic 
peripheral vascular disease with claudication in the 1990's.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
In the present case, this means that the Board must look at 
all of the evidence submitted since the November 1993 rating 
decision in light of the evidence that was previously of 
record.  

In February 1997, the veteran filed to reopen his claim for 
service connection.  Evidence received since the last final 
RO decision includes clinical treatment records from 1993 to 
1997 from Wayne L. Wasemiller, M.D., Midwest City Regional 
Hospital, Presbyterian Hospital, also reflected as Columbia 
Presbyterian Hospital; Medical Neurologists, Inc., and the 
Heart Group of Oklahoma.  These records support the veteran's 
assertion that the claimed disability was diagnosed and he 
received treatment for it between 1993 and 1997.  There are 
also various supporting statements made by the veteran, and 
his hearing testimony before this Member of the Board sitting 
at the RO in February 1999.  

At the hearing on appeal in February 1999, the veteran 
testified that he initially sought treatment for what was 
later diagnosed as atherosclerosis in the early 1990's; and 
that in retrospect he thought he had the initial symptoms in 
1988 or 1989.  He testified that no medical professional had 
every told him that his vascular disease was related to 
either Agent Orange or his service in Vietnam.  

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board finds that the veteran has not submitted 
evidence which is new and material.  In sum, the evidence 
received since the November 1993 decision fails to show that 
he has atherosclerotic peripheral vascular disease with 
claudication related to his period of military service.  

In this regard, the medical evidence submitted does not offer 
any opinion linking the disorder to service.   With respect 
to the veteran's statements, he is not qualified, as a lay 
person, to furnish etiological opinions or medical diagnoses, 
as this requires medical expertise.  Grottveit v. Brown,  5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Simply put, his opinion as to the 
etiology of his disorder is not a competent opinion.  While 
the veteran contends that he has atherosclerotic peripheral 
vascular disease with claudication that originated in 
service, the fact nonetheless remains that no competent 
medical evidence showing that atherosclerotic peripheral 
vascular disease with claudication is related to service has 
been received since the November 1993 rating decision.

Consequently, the Board finds that the evidence received 
since the November 1993 RO decision does not bear directly 
and substantially upon the specific matter under 
consideration and it is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.  In 
addition, there is absolutely no competent evidence 
supporting the suggestion that the veteran has vascular 
disease related to Agent Orange or herbicide exposure.  As 
such the evidence received since the November 1993 rating 
decision is not new and material it follows that the claim 
for service connection for atherosclerotic peripheral 
vascular disease with claudication is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

As the foregoing explains the need for competent evidence of 
a disabling condition that is related to military service, 
the Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for the claimed disabilities.  See Graves 
v. Brown, 8 Vet. App. 522, 524-525 (1996).

Kidney Disease

A review of the service medical records reflects that there 
were no complaints or findings of a kidney disorder during 
the veteran's service including on review of all the physical 
examinations completed during service.  

On VA examination in June 1993 it was reported that the 
veteran had a hypertrophic left kidney at 13 centimeters, and 
an atrophic right kidney, but his renal function tests were 
within normal limits.  The veteran reports that he has a 
nonfunctioning kidney.  There are no medical records, 
however, which reflect the existence of kidney disease until 
many years after service or that in any other way support the 
veteran's claim for service connection either on a direct 
basis or as a result of claimed Agent Orange exposure.  

At the hearing on appeal in February 1999, the veteran 
testified that he did not have any kidney problems during 
service, and that no clinician had ever told him that any 
kidney problem was related to Agent Orange exposure in 
Vietnam.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

Where a veteran has served for 90 days or more during a 
period of war, and nephritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).  

With respect to any claim of entitlement to service 
connection based on a theory that the disorder is related to 
exposure to Agent Orange the Board observes that the 
statutory presumption that certain diseases are the result of 
exposure to an herbicide in service is inapplicable with 
respect to entitlement to service connection for a kidney 
disorder, here claimed as an atrophic nonfunctioning kidney. 
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309(e).  
The inclusion of certain diseases, as opposed to others, 
within this list reflects a determination by the Secretary of 
Veterans Affairs (Secretary), based on sound medical and 
scientific evidence, that there exists a positive association 
between (A) the occurrence of those diseases in humans and 
(B) the exposure of humans to an herbicide agent. 38 U.S.C.A. 
§ 1116(b)(1); 61 Fed.Reg. 41368-41371 (1998).  

Prior to reaching the merits of any claim for service 
connection, however, the veteran must cross the threshold of 
presenting a well-grounded claim.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded." 38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994), Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by a medical diagnosis. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); (2) There must be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence. See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the inservice injury or 
disease and the current disability.  Such a nexus must be 
shown by medical evidence. See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In determining whether a claim is well grounded, the 
Board is required to presume the truthfulness of evidence. 
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In this case, it appears that the veteran has an atrophic 
right kidney and an hypertrophic left kidney.  Assuming 
therefore that he has a kidney disorder and meets the first 
prong in the "well-groundedness" test to establish a 
plausible claim, the Board observes that there is no 
competent medical or scientific evidence showing that a 
kidney disorder was manifested during the appellant's active 
duty service.  Moreover, there is no competent evidence 
demonstrating that nephritis was compensably disabling within 
a year of the appellant's active duty service.  Indeed, the 
appellant himself admits that he had no kidney problems 
during service, and that he initially received treatment 
several years after service.  Further, there is no competent 
medical or scientific evidence which links any current kidney 
disorder with the appellant's active duty service to include 
his service in Vietnam.  In this regard, it must be noted 
that the claimed disorder is not a presumptive disorder under 
the laws governing claims for benefits due to herbicide 
exposure.  Additionally, without a presumptive Agent Orange 
disease, the law does not permit the Board to assume that the 
veteran was exposed to any herbicide agent used in Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (1998); McCartt v. West, 12 Vet. 
App. 164 (1999).  Therefore, in the absence of competent 
evidence showing that a current kidney disorder is related to 
service, to include his service in Vietnam, the Board must 
conclude that the claim is not well grounded.  Therefore, the 
benefit sought on appeal is denied.  

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for atherosclerotic peripheral vascular disease 
with claudication is denied.  

A well-grounded claim having not been submitted to establish 
entitlement to service connection for a kidney disorder, on 
either a direct basis, or as the result of exposure to Agent 
Orange, the appeal is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

